Citation Nr: 1704142	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-27 886	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	James M. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1998 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over this appeal has since been transferred to the RO in Boston, Massachusetts.

As to the claim of service connection for a low back disability, the Board has reached this conclusion that the appeal comes from the November 1998 rating decision because after filing his notice of disagreement in January 1999, the Veteran was issued a statement of the case in February 1999 and his March 1999 statement satisfied the criteria for a Substantive Appeal.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  At the August 2016 video hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claim of service connection for hepatitis.

2.  The Veteran's degenerative joint disease and degenerative disc disease of the low back had its onset in service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Here, at the August 2016 video hearing the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of service connection for hepatitis.  A written transcript of the hearing was associated with the claims file and the withdrawal was received by VA prior to the issuance of a final decision as to this issue.  The Board thus finds that there remains no allegation of error of fact or law for appellate consideration as to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.

The Service Connection Claim

The Veteran asserts that service connection is warranted for a low back disability because it started while on active duty and has continued since that time.  Specifically, he testified that he injured his low back when he fell while on active duty, had repeated problems with observable symptoms of his low back disability while on active duty, which problem became worse over time and interfered with his ability to even walk, and for which he was refused treatment.  He also testified that within the first year after his 1970 separation from active duty he received treatment for his low back disability and he continues to have problems with and receive treatment for his low back disability to the current day.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with low back disabilities; degenerative joint disease, degenerative disc disease, strain, and sciatica.  See, e.g., VA examinations dated in April 2004, September 2004, and April 2007; VA treatment records  dated in December 1993, February 1995, November 1995, December 1995 and from July 1998 to April 1999.  Moreover, the Board finds that the service treatment records that document the Veteran's complaints and treatment for low back pain diagnosed as a strain with persistent lumbar spasms (see service treatment records dated in January 1969 and February 1969; medical history dated in March 1969) are both competent and credible proof of the in-service incurrence of a disease or injury.  Lastly, the Board finds the Veteran's testimony regarding having continued problems with observable symptom of his low back disability is sufficient proof that his disorder has continued since service because the symptom of his low back disability are observable by lay persons.  See Davidson. 

In reaching this conclusion the Board has not overlooked the September 2004 VA examination in which it was opined that the Veteran's low back disability was not likely related to service.  Here, however, because the Board finds the Veteran's testimony, which has been corroborated, that he has had recurrent low back problems since his in-service injury, and given that he has been diagnosed as having degenerative disc disease and degenerative joint disease of the low back, and affording him the benefit of the doubt, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

The appeal of the denial of the claim of service connection for hepatitis is dismissed.

Service connection for degenerative joint disease and degenerative disc disease of the low back is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


